Citation Nr: 0214913	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  98-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right knee 
disorder.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel





INTRODUCTION

The veteran had active service from November 1955 to August 
1959 and from March to October 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Cheyenne, Wyoming 
Regional Office (RO).  That decision denied service 
connection for bilateral hearing loss and a right knee 
disorder.

Jurisdiction of the case was transferred to the Salt Lake 
City, Utah, RO upon the veteran's relocation. 

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in August 2002, a transcript of 
which has been associated with the claims file.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  The most probative, competent medical evidence of record 
does not show that the veteran's current hearing loss is 
linked to his active service.

2.  There is clear and unmistakable evidence that the 
veteran's right knee disorder preexisted service.

3.  The right knee disorder, first noted on the veteran's 
service re-enlistment physical examination report, did not 
worsen during active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. § 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

2.  The presumption of soundness at service entry is rebutted 
by clear and unmistakable evidence that a right knee disorder 
was present prior to service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(d) (2002).

3.  A right knee disorder was not aggravated during service.  
38 U.S.C.A. § 1111, 1137, 1153, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.304(d), 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records reflects that upon 
enlistment in November 1955 the veteran's hearing acuity was 
reportedly 15/15, bilaterally.  The lower extremities 
evaluation was normal.  During the veteran's period of 
service from November 1955 to August 1959, there were no 
findings, complaints, or treatment for hearing loss or a 
right knee disorder.  The August 1959 separation examination 
showed 15/15 hearing acuity, bilaterally.  The lower 
extremities evaluation was normal.  

Upon reenlistment in March 1961 the examination report noted 
recent mild injury to the right knee, healing.  His hearing 
acuity was 15/15, bilaterally.  In May 1961 he was seen with 
complaints of consistent right knee pain.  He was provided an 
examination for the purpose of submarine duty; this 
examination revealed ostochrondritis dissecans, patella, 
right.  His hearing acuity was 15/15, bilaterally.  

In September 1961 the veteran was hospitalized with a 
diagnosis of painful right knee.  The diagnosis was changed 
to chondromalacia, right patella.  In October 1961 a Board of 
Medical Survey found that the veteran's chondromalacia 
existed prior to enlistment and was not aggravated by his 
period of active duty.  Separation from service was 
recommended.  

Private medical records dated in July 1980 show that the 
veteran underwent arthroscopy and intraarticular shave of the 
right knee.  

The veteran was accorded audiology examinations in 1980, 
1983, 1986, and 1992.  Puretone thresholds, in decibels, were 
as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	15	20	20	15	20
LEFT 		5	15	15	10	15

HERTZ	500	1000	2000	3000	4000
RIGHT	15	20	20	10	20
LEFT 		10	15	15	15	25

HERTZ	500	1000	2000	3000	4000
RIGHT	15	25	25	10	35
LEFT 		10	15	15	15	35

HERTZ	500	1000	2000	3000	4000
RIGHT	30	35	45	45	60
LEFT 		30	35	35	45	65

Private medical records dated in September 1987 show that the 
veteran was seen with complaints of painful right knee.  He 
was diagnosed with torn lateral meniscus and degenerative 
arthritis and underwent arthroscopy, lateral meniscectomy 
debridement of joint.  

The record contains a private audiogram from Audiology 
Associates of Salt Lake City, Utah dated in August 1992.  The 
puretone results were recorded in a graph and the report did 
not include a written narrative of the audiologist's findings 
or speech recognition test results.  Also in August 1992 he 
was diagnosed with sensorineural hearing loss.  

Private medical records dated from December 1993 to May 1994 
show that the veteran was seen with complaints of right knee 
pain.  He was diagnosed with arthritis right knee suspected 
medial compartment only and subsequently underwent an 
arthroscopy followed by total right knee replacement.  

VA outpatient treatment records dated in July 1997 show that 
the veteran was seen with complaints of right knee pain.  

The veteran was accorded a VA audiology examination in June 
1997.  The puretone results were recorded in a graph.  The 
audiologist stated that the veteran had mild to severe 
sensory neural hearing loss in both hears.  

The veteran was accorded a VA audiology examination in August 
1997.  Puretone thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	20	35	45	50	65
LEFT 		15	25	40	55	65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The examiner stated the results showed mild to severe sensory 
hearing loss above 500 Hertz on the right and mild to severe 
sensory hearing loss at 2000 Hertz on the left.  

The veteran was accorded a VA joints examination in August 
1997.  He reported that he injured his knee playing baseball 
in the 1950s.  It was noted that he had five surgeries on his 
right knee, with a total knee replacement in 1993.  The 
diagnosis was total knee replacement with medial collateral 
ligamentous laxity and quadriceps atrophy.  

Private medical records dated in September 1997 show that the 
veteran underwent arthroscopy and debridement of the right 
knee.

During his April 1998 personal hearing before a hearing 
officer at the RO, the veteran testified that he had good 
hearing until the 1970s.  His hearing degenerated over a 
fourteen-year period.  He was a powderman on a destroyer and 
did not wear ear protection during active duty.  He was in 
close proximity to the breech of the gun.  He rejoined the 
Navy under a special program called the Polaris Program, 
which required a strong fitness test.  He injured his right 
knee during his first period of service; however, during his 
second period of service his knee was evaluated and he was 
hospitalized.  He did not receive treatment upon the initial 
injury.  He did not have a problem with his knee upon 
discharge in 1959.  

The veteran was accorded a VA audiology examination in April 
1998.  Puretone thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	20	35	50	50	70
LEFT 		20	30	45	55	75

Speech audiometry revealed speech recognition ability of 96 
percent in the right and left ear.  The examiner stated the 
results showed mild to severe sensory hearing loss, both 
ears.

The veteran was accorded a VA audiology examination in June 
1998.  Puretone thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000
RIGHT	20	35	50	50	70
LEFT 		20	30	45	55	75

Speech audiometry revealed speech recognition ability of 94 
percent in the right and left ear.  The results showed mild 
to severe sensory hearing loss, both ears.  The examiner 
stated that although it was possible that the veteran's 
hearing loss was related to noise exposure while in service, 
in his opinion it was unlikely.  He based his opinion on the 
normal hearing through 4000 Hertz documented by the test data 
in 1980 and 1983, 20 years post military service.  

The record contains a private audiogram from Hearing Zone 
dated in September 1999.  The puretone results were recorded 
in a graph and the report did not include a written narrative 
of the audiologist's findings or speech recognition test 
results

In a statement dated in August 2002, KC, Au.D. reported that 
he had provided hearing aid services to the veteran for 
several years.  The veteran reported a significant amount of 
noise exposure while on active duty.  It was the veteran's 
belief that his current hearing was a result of inservice 
noise exposure.  Dr. C concurred that it was possible that 
the veteran's hearing loss was as likely as not caused by the 
reported inservice noise exposure.  

During his hearing before the undersigned in August 1992, the 
veteran submitted Xerox photographs of the U.S.S. Jefferson.  
He primarily restated the testimony he provided in April 
1998.  

Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a chronic disorder 
such sensorineural hearing loss manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309.

Service connection for hearing loss may be granted if the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 26 decibels or greater; or the 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

In Hickson v. West, 12 Vet. App. 247 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) concluded 
that in order to prevail on the issue of service connection 
on the merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  

Generally, veterans are presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. § 
1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. § 1132, see also 
38 C.F.R. § 3.304(b) (2002).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 38 
C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994). 

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).  "Flare-ups" of a preexisting condition do not 
constitute aggravation if there is no increase in severity of 
underlying disability.  See Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.

However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.

In this regard, the Board notes that VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment. Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claim via 
the rating decisions, and statement and supplemental 
statements of the case and associated correspondence issued 
since the veteran filed his claims.  The above documentation 
in the aggregate has informed the veteran of the rationale 
for the denial of his claims.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  

In March 2001 the RO advised the veteran of the provisions of 
the VCAA.  He was advised to submit evidence in support of 
his claim.  He has been advised of evidence he could submit 
himself or to sufficiently identify evidence and if private 
in nature to complete authorization or medical releases so 
that VA could obtain the evidence for him.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As noted above in detail, the appellant has already been 
adequately notified of the details of the new law, and the RO 
has developed his claim consistent with its criteria.  The 
procedural actions of the RO are in essential agreement with 
and adhere to the mandates of the VCAA with respect to the 
duty to notify and the duty to assist the veteran in the 
development of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-394 (1993).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law, including the new regulations, with 
respect to the duty to assist has been significantly changed 
during the course of the appeal.  As a result, the Board has 
considered the applicability of Bernard v. Brown, 4 Vet. 
App. 384, 393-394 (1993).  In Bernard, the CAVC has held 
that, before the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration of his claims pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the appellant under this new law.  Moreover, 
the veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issues on appeal.  
In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claims.  See, Barnard, supra.

Thus, there is no useful purpose in remanding the matter 
again for development of the issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F. 3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Moreover, the CAVC 
recently stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.

Hearing Loss

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the appellant's claim for service connection for 
bilateral hearing loss because the most competent and 
probative evidence does not establish that the veteran's 
current hearing loss is related to service.  His service 
medical records are without reference to bilateral hearing 
loss.  Indeed, hearing loss was not first noted until 
approximately 20 years following service discharge.

This determination was supported in the opinion of VA 
examiner in the June 1998 report.  After a careful review of 
the claims file the examiner clearly expressed that although 
it was possible that the veteran's hearing loss was related 
to in service noise exposure, it was unlikely.  

The appellant proffered a contrary medical opinion of Dr. KC 
who indicated that it was possible that the veteran's hearing 
loss was as likely as not caused by in service noise 
exposure.  There is no indication that Dr. KC reviewed the 
medical history contained in the veteran's claims folder.

The opinion by Dr. KC must be weighed against the other 
evidence, which is of record, such as the opinion from VA 
medical examiner, which is quoted above.  The VA medical 
opinion has substantially greater probative weight on the 
issue in question, since it specifically indicates that the 
veteran's medical records had been reviewed.  See Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994) (Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence).

With greater weight being placed on the opinion by the VA 
examiner, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  In this regard, 
the Board notes Dr. KC's opinion of August 2002 that it is 
possible that the veteran's hearing loss is as likely as not 
related to in service noise exposure.  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, or based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Additionally, the CAVC has 
held that where a physician has given no supporting evidence 
for his conclusion, such is of limited probative value.  
Bloom v. West, 12 Vet. App. 185 (1999).

The Board otherwise finds the June 1998 examiner's opinion 
highly credible due to the rationale for such opinion 
proffered.  The June 1998 VA medical opinion, based on a 
review of the veteran's extensive medical records as well as 
audiological evaluation, determined that it was not likely 
that the veteran's bilateral hearing loss was related to his 
service.  Given these circumstances, the Board finds this 
opinion to be of high probative value.

In light of the above, the Board finds that the weight of the 
probative evidence of record does not show that bilateral 
hearing loss is related to service.  Therefore, the claim of 
service connection for bilateral hearing loss must be denied. 

Moreover, the appellant's own opinions and statements linking 
his hearing loss to service are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  That is, the Board is also not competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's bilateral hearing 
loss is related to service.  Id.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Accordingly, the Board finds that the preponderance of 
evidence is against the appellant's claim of entitlement to 
service connection for bilateral hearing loss.

Right Knee Disorder

A comprehensive review of the record shows that a right knee 
disorder was not present during the veteran's first period of 
active duty or objectively demonstrated until 1961.  
Importantly, the record is absent any competent medical 
evidence demonstrating an etiologic link between the right 
knee disorder first noted on a reenlistment examination 
report in 1961 with any incident of the first period active 
duty.  Nonetheless, the veteran contends that he injured his 
right knee during his first period of service, did not 
receive treatment, and was without symptomatology upon 
discharge from his first period of service.  The Board 
recognizes that the record fails to demonstrate a right knee 
injury during the veteran's first period of service.  

Significantly, a right knee injury was noted on the veteran's 
examination for entry into his second period of active duty 
in March 1961.  Clearly, the entry examination report was 
aware of a right knee problem, though unidentified in nature 
at the time.  It was only in May 1961 that further testing 
indicated the specific nature of the right knee disorder.  
Although this first diagnosis of a specific knee disability 
is after service entrance, the Board cannot find that this 
constitutes incurrence of a disorder as opposed to the 
preexistence of a disability.  That is, regulations provide 
that manifestation of symptoms of a chronic disease from date 
of enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303(c).  
Moreover, the medical opinion provided in service concluded 
that a right knee disorder preexisted service.  Such 
persuasive and strong evidence, is sufficient to meet the 
standards of clear and unmistakable evidence of the existence 
of a preservice right knee disorder.  38 C.F.R. § 3.304 
(2002).

The CAVC has held that in cases where a condition is properly 
found to have preexisted service, the Board, in considering 
the pertinent statutory and regulatory framework governing 
the presumption of aggravation, must determine; (1) whether 
there was a worsening of the disorder during service, and (2) 
if so, whether there was clear and unmistakable evidence that 
the increase in severity was due to the natural progress of 
the disease.  Crowe v. Brown, 7 Vet. App. 238 (1995).

In this case, the record shows that the veteran clearly 
exhibited right knee symptoms due to chondromalacia in 
service.  However, the fact that he exhibited symptoms in 
service and received documented treatment, in and of itself, 
is not sufficient to show that that the underlying condition, 
as contrasted to the symptoms, worsened.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a); Hunt, 1 Vet. App. at 296; Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (the presumption of 
aggravation created by 38 C.F.R. § 3.306 applies only if 
there is an increase in severity during service).

Importantly, the medical board proceedings found that 
chondromalacia existed prior to service and was not 
aggravated by active duty.  Moreover, the lack of any 
pertinent post service clinical evidence of a right knee 
disability, especially at a time proximate to separation from 
active service, further strengthens the finding that there 
was no underlying advancement in the disability as opposed to 
merely temporary exacerbation of symptoms in service.  Post 
service clinical evidence of a right knee disorder is first 
shown in 1980, approximately 19 years following separation 
from service.  

The Board notes that the veteran essentially maintains that 
his right knee disorder was incurred or aggravated in active 
service; however, the CAVC has held that while a lay person 
is competent to testify as to facts within his own 
observation and recollection such as visible symptoms, a lay 
party such as the veteran is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Thus, in light of the uncontroverted medical opinion that is 
against the claim, aggravation may not be found.  That is, 
the preservice disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).  See also Falzone v. Brown, 8 Vet. App. 
398, 402 (1995) (the presumption of aggravation created by 38 
C.F.R. § 3.306 applies only if there is an increase in 
severity during service).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right knee disorder.  
See Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a right knee disorder 
is denied. 



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

